--------------------------------------------------------------------------------

MANAGEMENT CONSULTANT AGREEMENT

THIS AGREEMENT is made effective as of the 1st day of March, 2008 (the
“Effective Date”).

BETWEEN:

RUDOLF MAUER, having a residential address at Gellerstr 24, 30175 Hanover,
Germany

(the "Consultant")

OF THE FIRST PART

AND:

BLACKSTONE LAKE MINERALS INC., a Nevada corporation, having its registered
office at Suite 205, 1480 Gulf Road, Point Roberts, WA 98281

(the “Company”)

OF THE SECOND PART

WHEREAS:

A. The Company is engaged in the business of acquiring, exploring and developing
mineral properties.

B. The Company desires to retain the Consultant to act as Chief Executive
Officer, Chief Financial Officer, President and Director of the Company and to
provide consultant services to the Company on the terms and subject to the
conditions of this Agreement.

C. The Consultant has agreed to act as Chief Executive Officer, Chief Financial
Officer, President and Director of the Company and to provide consultant
services to the Company on the terms and subject to the conditions of this
Agreement.

THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:

1. DEFINITIONS

1.1 The following terms used in this Agreement shall have the meaning specified
below unless the context clearly indicates the contrary:

  (a)

"Consultant Fee" shall mean the consultant fee payable to the Consultant at the
rate set forth in Section 5.1;

        (b)

"Board" shall mean the Board of Directors of the Company;

        (c)

"Term" shall mean the term of this Agreement beginning on the Effective Date and
ending on the close of business on the date of the termination of this
Agreement.


--------------------------------------------------------------------------------

2

2. ENGAGEMENT AS A CONSULTANT

2.1 The Company hereby engages the Consultant as a consultant to provide the
services of the Consultant in accordance with the terms and conditions of this
Agreement and the Consultant hereby accepts such engagement.

3. TERM OF THIS AGREEMENT

3.1 The term of this Agreement shall become effective and begin as of the
Effective Date, and shall continue until the close of business on February 28,
2010, unless this Agreement is earlier terminated in accordance with the terms
of this Agreement or extended by the Board of Directors of the Company.

4. CONSULTANT SERVICES

4.1 The Consultant agrees to act as Chief Executive Officer, Chief Financial
Officer, President and Director of the Company and to perform the following
services and undertake the following responsibilities and duties to the Company
as consulting services (the "Consulting Services"):

  (a)

exercising general direction and supervision over the mineral exploration and
development affairs of the Company;

        (b)

providing general business assistance to the Company; and

        (c)

performing such other duties and observing such instructions as may be
reasonably assigned from time to time by or on behalf of the board of directors
of the Company in the Consultant’s capacity as Chief Executive Officer, Chief
Financial Officer, President and Director, provided such duties are within the
scope of the Company’s business and implementation of the Company’s business
plan.

4.2 The Consultant shall devote such attention and energies to the business
affairs of the Company as may be reasonably necessary for the discharge of his
duties as Chief Executive Officer, Chief Financial Officer, President and
Director, provided, however, the Consultant may engage in reasonable investment
and other personal activities that do not interfere with the Consultant's
obligations hereunder.

4.3 The Consultant will at all times be an independent contractor and the
Consultant will not be deemed to be an employee of the Company.

5. CONSULTANT FEE

5.1 During the term of this Agreement, the Company shall pay the Consultant a
consultant fee in consideration of the provision of the Consulting Services at a
rate of $4,000 US per month (the "Consultant Fee") based on the Consultant
committing 50 hours per month towards the Consulting Services.

5.2 In addition to the Consulting Fee, the Company shall pay the Consultant for
each day the Consultant attends investor presentations or performs geological
services at the Company’s Blackstone Lake Property or any other properties
owned, operated, explored, worked or managed by the Company, a per diem fee of
$500 US.

5.3 The Consultant Fee shall be payable by the Company to the Consultant on the
last business day of each month during the term of this Agreement.

5.4 Notwithstanding the Effective Date of this Agreement, the Company has agreed
to pay the Consultant Fee to the Consultant effective November 1, 2007.

--------------------------------------------------------------------------------

3

6. REIMBURSEMENT OF EXPENSES

6.1 The Company will pay to the Consultant, in addition to the Consultant Fee,
the reasonable travel and promotional expenses and other specific expenses
incurred by the Consultant in provision of the Consulting Services, provided the
Consultant has obtained the prior written approval of the Company. If the
Consultant is expected to engage in long distance air travel exceeding 6 hours
of non-stop flight in the course of providing the Consulting Services, the
Company agrees to pay for business class air fare.

7. TERMINATION

7.1 The Company may terminate this Agreement: (i) at any time on three months’
notice; or (ii) without notice upon the occurrence of any of the following
events of default (each an “Event of Default”):

  (a)

the Consultant’s commission of an act of fraud, theft or embezzlement or other
similar willful misconduct;

        (b)

the neglect or breach by the Consultant of his material obligations or
agreements under this Agreement; or

        (c)

the Consultant’s refusal to follow lawful directives of the Board,

provided that notice of the Event of Default has been delivered to the
Consultant and provided the Consultant has failed to remedy the default within
thirty days of the date of delivery of notice of the Event of Default.

7.2 The Consultant may terminate this Agreement at any time upon thirty days’
notice.

7.3 On termination of this Agreement for any reason, all rights and obligations
of each party that are expressly stated to survive termination or continue after
termination will survive termination and continue in full force and effect as
contemplated in this Agreement.

8. PROPRIETARY INFORMATION AND DEVELOPMENTS

8.1 The Consultant will not at any time, whether during or after the termination
of this Agreement for any reason, reveal to any person or entity any of the
trade secrets or confidential information concerning the organization, business
or finances of the Company or of any third party which the Company is under an
obligation to keep confidential, except as may be required in the ordinary
course of performing the Consultant Services to the Company, and the Consultant
shall keep secret such trade secrets and confidential information and shall not
use or attempt to use any such secrets or information in any manner which is
designed to injure or cause loss to the Company. Trade secrets or confidential
information shall include, but not be limited to, the Company's financial
statements and projections, expansion proposals, property acquisition
opportunities and business relationships with banks, lenders and other parties
not otherwise publicly available.

9. RELIEF

9.1 The Consultant hereby expressly acknowledges that any breach or threatened
breach by the Consultant of any of the terms set forth in Section 8 of this
Agreement may result in significant and continuing injury to the Company, the
monetary value of which would be impossible to establish, and any such breach or
threatened breach will provide the Company with any and all rights and remedies
to which it may be entitled under the law, including but not limited to
injunctive relief or other equitable remedies.

--------------------------------------------------------------------------------

4

10. PARTIES BENEFITED; ASSIGNMENTS

10.1 This Agreement shall be binding upon, and inure to the benefit of, the
Consultant, his heirs and his personal representative or representatives, and
upon the Company and its successors and assigns. Neither this Agreement nor any
rights or obligations hereunder may be assigned by the Consultant.

11. NOTICES

11.1 Any notice required or permitted by this Agreement shall be in writing,
sent by registered or certified mail, return receipt requested, or by overnight
courier, addressed to the Board and the Company at its then principal office, or
to the Consultant at the address set forth in the preamble, as the case may be,
or to such other address or addresses as any party hereto may from time to time
specify in writing for the purpose in a notice given to the other parties in
compliance with this Section 11. Notices shall be deemed given when delivered.

12. GOVERNING LAW

12.1 This Agreement shall be governed by and construed in accordance with the
laws of the Sate of Nevada and each party hereto adjourns to the jurisdiction of
the courts of the State of Nevada.

13. REPRESENTATIONS AND WARRANTIES

13.1 The Consultant represents and warrants to the Company that (a) the
Consultant is under no contractual or other restriction which is inconsistent
with the execution of this Agreement, the performance of his duties hereunder or
other rights of Company hereunder, and (b) the Consultant is under no physical
or mental disability that would hinder the performance of his duties under this
Agreement.

14. MISCELLANEOUS

14.1 This Agreement contains the entire agreement of the parties relating to the
subject matter hereof.

14.2 This Agreement supersedes any prior written or oral agreements or
understandings between the parties relating to the subject matter hereof.

14.3 No modification or amendment of this Agreement shall be valid unless in
writing and signed by or on behalf of the parties hereto.

14.4 A waiver of the breach of any term or condition of this Agreement shall not
be deemed to constitute a waiver of any subsequent breach of the same or any
other term or condition.

14.5 This Agreement is intended to be performed in accordance with, and only to
the extent permitted by, all applicable laws, ordinances, rules and regulations.
If any provision of this Agreement, or the application thereof to any person or
circumstance, shall, for any reason and to any extent, be held invalid or
unenforceable, such invalidity and unenforceability shall not affect the
remaining provisions hereof and the application of such provisions to other
persons or circumstances, all of which shall be enforced to the greatest extent
permitted by law.

14.6 The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision hereof.

14.7 The Consultant acknowledges and agrees that O'Neill Law Group PLLC has
acted solely as legal counsel for the Company and that the Consultant has been
advised to obtain independent legal advice prior to execution of this Agreement.

--------------------------------------------------------------------------------

5

14.8   This Agreement may be executed in one or more counter-parts, each of
which so executed shall constitute an original and all of which together shall
constitute one and the same agreement.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

BLACKSTONE LAKE MINERALS INC.
by its authorized signatory:

/s/ John Boschert     JOHN BOSCHERT, SECRETARY                 SIGNED, SEALED
AND DELIVERED     BY RUDOLF MAUER     in the presence of:               /s/ Dr.
Rudolf Mauer Signature   RUDOLF MAUER       Name           Address          


--------------------------------------------------------------------------------